16 Utah 2d 56 (1964)
395 P.2d 726
HARRY G. MEYER AND IRIS G. MEYER, PLAINTIFFS AND RESPONDENTS,
v.
DAVID M. EVANS AND RICHARD DAVID NELSON, DEFENDANTS AND APPELLANTS.
No. 10130.
Supreme Court of Utah.
October 16, 1964.
Maxwell Bentley, Salt Lake City, for appellants.
Allen M. Swan, Salt Lake City, for respondents.
HENRIOD, Chief Justice.
Appeal from a judgment for plaintiffs in a case where, under a written leasehold, plaintiffs assert a claim for unpaid rentals, and defendants say they were forgiven by plaintiffs' taking possession after defendants' abandonment of the property. Affirmed with costs to plaintiffs.
The defendants, after signing a lease, left the property several months before the lease term. The evidence indicates that this was done without knowledge of the lessors, who upon becoming acquainted with this fact, without being able to get the key from defendants, took possession, changed locks on the back door, but not the front door, of the premises, advertised for re-lease or sale and, in our opinion, did about everything a landlord could have done to preserve the property and mitigate any damages.
The trial court gave judgment for unpaid rentals, and we concur with him under the facts of this case.
McDONOUGH, CALLISTER, CROCKETT and WADE, JJ., concur.